ANDREWS, Judge.'
Gregg Maxcy departed this life intestate on August 10, 1960, a resident of Highlands County, Florida. He left surviving a widow, Jessie L. Maxcy, and a son Hugh Maxcy, to share substantial properties. Miss Charlotte Varena, an employee of the deceased, was duly appointed administra-trix.
Hugh Maxcy died and his widow, La-Fay e Maxcy filed a petition for the removal of Miss Varena as administratrix. During *447tile hearing on said petition, Miss Varena resigned and the court accepted her resignation but required her to remain under bond pending the filing of a final report of her administration of the estate and the approval thereof by the court.
The court then appointed Jessie L. Maxcy and George Stulting as successor co-administrators of the estate, and their bond was fixed at $25,000. They duly qualified, and the court, upon the request of Jessie L. Maxcy entered an order authorizing the said George Stulting to act alone as such personal representative except in matters relating to the purchase and sale of assets of the estate. Jessie L. Maxcy disapproved of some of the actions of George Stulting and petitioned for his removal.
This appeal is from three orders of the probate court as follows: The first order declines to dispense with appraisers. The second orders denies the petition of co-administrator Jessie L. Maxcy to remove her co-administrator George Stulting; and the third order denies both co-administrator’s request to dispense with further administration of the estate.
All three of these orders are interlocutory and are administrative and procedural and do not finally determine the rights of any party in the administration of the estate of the deceased. Such orders are not subject to review by an appellate court. Section 732.15, Florida Statutes, F.S.A.; Article V, sections 4 and 5 of the Florida Constitution, F.S.A. This court has so held in In re Hill’s Estate, Fla.App.1959, 114 So.2d 462, and in Chapman v. Campbell, Fla.App. 1959, 114 So.2d 430.
Accordingly, the appeal is dismissed.
ALLEN, Acting C. J., and SHANNON, J., concur.